Citation Nr: 1012748	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-38 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The appellant served on active duty for training from May 
1964 to November 1964, with additional service in the Army 
National Guard of Nebraska.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
RO in Lincoln, Nebraska, which denied service connection for 
tinnitus.  

The appellant testified before the undersigned at a July 
2009 hearing at the RO.  The appellant's spouse was also 
present as an observer, but did not provide testimony.  A 
transcript has been associated with the file.


FINDING OF FACT

The appellant's current tinnitus has been present since 
service and is related to service, to include training noise 
exposure from tanks.


CONCLUSION OF LAW

The appellant's tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that he has tinnitus as a result of 
noise exposure during active duty to training in the Army.  
For the reasons that follow, the Board concludes that 
service connection is warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) competent and 
credible evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).

Tinnitus is readily observable by laypersons and does not 
require medical expertise to establish its existence.  
Charles v. Principi, 16 Vet. App. 370 (2002).  The appellant 
has testified and reported at June and October 2008 VA 
examinations that he has tinnitus bilaterally, which occurs 
off and on.  The Board finds that the current disability is 
established.  See Hickson, supra.

The appellant testified before the undersigned regarding his 
service and his tinnitus.  The appellant stated that he was 
a tank crewman during service, as a loader.  The tank fired 
90 millimeter rounds.  The appellant also indicated that he 
was exposed to mortar rounds, 50 caliber machine guns, 30 
caliber machine guns and 30 caliber rifles on the rifle 
range.  The appellant reported that his tinnitus started 
during service at Fort Knox.  He did not recall a particular 
incident after which the tinnitus began.  The appellant's 
service personnel records show that he had a military 
occupation specialty of armor crew.  

The appellant reported a similar history during his June 
2008 VA examination.  The examiner declined to give an 
opinion on the tinnitus.

The October 2008 VA examination report contains a different 
history.  The report indicates that the appellant had only a 
five to six year history of tinnitus at that time.  The 
examiner concluded that the tinnitus was not disabling and 
not related to service.

During his testimony before the undersigned, the appellant 
explained that the five to six year history related to a 
different ear problem.  The appellant indicated that he had 
a problem with ear drainage that was five to six years old 
at the examination.  The appellant continued to insist that 
the tinnitus had been present since service.  The Board 
notes that there are reports of a drainage problem in the 
June 2008 VA examination report.  

The Board finds that the appellant has tinnitus as a result 
of service.  The record shows that the appellant has 
tinnitus.  The appellant's account of noise exposure during 
training is credible and consistent with the conditions of 
his service.  See 38 U.S.C.A. § 1154(a).  The appellant has 
testified that he has had tinnitus since his training.  This 
is competent evidence of a relationship to service.  See 
Buchanan, supra.  While there is some conflict with the 
history reported at the October 2008 VA examination, the 
appellant's reason is plausible, and he did provide a 
consistent history at the June 2008 VA examination.  The 
Board finds that the appellant's tinnitus is the result of 
inservice noise exposure during training.

As such, the Board finds that the evidence is at least in 
equipoise for the appellant's tinnitus claim.  Consequently, 
the benefit-of-the-doubt rule applies, and the claim must be 
granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The claim has been granted, as discussed above.  As such, 
the Board finds that any error related to the Veterans 
Claims Assistance Act on the claim is moot.  See 38 U.S.C. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 
2007).


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


